Case 18-31754-5-mcr     Doc 285-3 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
                      Exhibit C - Bidding Procedures Page 1 of 9



                                 EXHIBIT "C"

                              Bidding Procedures
Case 18-31754-5-mcr        Doc 285-3 Filed 03/13/19 Entered 03/13/19 17:11:52                Desc
                         Exhibit C - Bidding Procedures Page 2 of 9


 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK

 In re:
                                                                     Case Nos.
 CENTERSTONE LINEN SERVICES, LLC,                                    18-31754(main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                          18-31753
 ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                             18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                             18-31756
 ATLANTA,LLC,and
 ALLIANCE LTS WINCHESTER, LLC                                         18-31757
 d/b/a Clay°us Linen Systemsl,
                                                                     Chapter 11 Cases
                                              Debtors                Jointly Administered




             BIDDING PROCEDURES FOR THE SALE OF SUBSTANTIALLY
               ALL ASSETS OF CENTERSTONE LINEN SERVICES,LLC
                d/b/a CLARUS LINEN SYSTEMS AND ATLAS HEALTH
                CARE SERVICES,CO. d/b/a CLARUS LINEN SYSTEMS


        Set forth below are the bidding procedures (the "Biddin~~Procedures") to be employed
with respect to the proposed sale (the "Proposed Sale") of substantially all of the assets (the
"Purchased Assets") owned by debtors Centerstone Linen Services, LLC d/b/a Clarus Linen Systems
and Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems, debtors and debtors
in possession (collectively, the "Debtors"). The Proposed Sale is subject to competitive bidding
as set forth herein and approval by the United States Bankruptcy Court for the Northern District
of New York (the "Bankruptcy Court") pursuant to sections 105, 363 and 365 of chapter 11 of
title 11 of the United States Code (the "Bankruptcy Code") and Rule 6004 of the Federal Rules
of Bankruptcy Procedure. All capitalized terms shall have the meanings ascribed to them in that
certain Asset Purchase Agreement between the Debtors and Linen Newco, LLC (the "Purchase
Agreement") dated March 13, 2019(the "Execution Date"), approved by the Court in connection
with the Proposed Sale and the Sale Motion (as defined herein).

      On March 13, 2019, the Debtors filed the Motion by Debtors Centerstone Linen Services,
LLC d/b/a Clarus Linen Systems and Atlas Health Cage Linen Services Co. d/b/a Clarus Linen

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
 identification number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)
("Centerstone"); Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)
("Atlas"); Alliance Laundry &Textile Service, LLC d/b/a Clarus Linen Systems (8284) ("Alliance");
 Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems (4065)("Atlanta");
 and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems(0892)("Winchester").


                                                                                             3305654.2
Case 18-31754-5-mcr        Doc 285-3 Filed 03/13/19 Entered 03/13/19 17:11:52                 Desc
                         Exhibit C - Bidding Procedures Page 3 of 9


 Systemsfor Orders (A)(i) Authorizing the Sale ofSubstantially All of the Debtors' Assets Free
 and Clear ofAll Liens, Claims, Interests and Encumbrances, Subject to the Terms of the Asset
 Purchase AgNeement and Subject to Higher and/or BetteN Offers; (ii) Authorizing and Approving
 the Form ofa Certain Asset Purchase Agreement With Linen Newco LLC; and (iii) Authorizing
 the Debtors to Consummate All Transactions Related to the Proposed Sale; (B)Approving
 Bidding Procedures and Other Related Relzef,• and (C) Authorizing the Debtors to Assume
 Certain Executory Contracts and Unexpired Leases and Assign Such Contracts and Leases to
 Purchaser Linen Newco LLC(the "Sale Motion").

         These $idding Procedures describe, among other things, the Purchased Assets available
 for sale, the form of bids and the manner in which bidders and bids become qualified, the
 coordination of diligence efforts among bidders, the conduct of the Auction (as defined herein),
 the ultimate selection of the Successful Bidder (as defined herein) and the Court's approval
 thereof(the "Biddin~Process"). The Bidding Procedures were developed in consultation with
 the Debtors' professionals. The Debtors will continue to consult with their professionals, as well
 as with its secured creditor, HSBC Bank USA, National Association ("HSBC Bank"), the
 Official Committee of Unsecured Creditors (the "Committee"), and other parties in interest,
 throughout the Bidding Process. In the event that the Debtors and any such constituents disagree
 as to the interpretation or application of these Bidding Procedures, the Bankruptcy Court shall
 have jurisdiction to hear and resolve such dispute.

                                   Purchased Assets to be Sold

         The Purchased Assets to be sold include all of the Debtors' right, title and interest in, to
 and under, free and clear of all Liabilities (other than Assumed Liabilities) and Encumbrances
(other than Permitted Encumbrances), all of Atlas's assets, personal properties, rights and
 interests of any nature whatsoever used in or related to the operation of its business located at
 414 Taylor Street, Syracuse, New York 13202 (the"Syracuse Assets"), and at 60 Grider Street,
 Buffalo, New York 14215 (the "Buffalo Assets"), and all of Centerstone's assets, personal
 properties, rights and interests of any nature whatsoever used in or related to the operation of its
 business located at 60 Grider Street, buffalo, New York 14215 (the "Office Assets"). The
 Purchased Assets exclude those assets identified as "Excluded Assets" in Section 2.3 of the
 Purchase Agreement, which include, but are not limited to, all Contracts not specifically
 designated by the Purchaser as Assigned Contracts pursuant to the terms of the Purchase
 Agreement in Schedule 2.2. The foregoing summary description of the Purchased Assets and
 Excluded Assets is provided for the convenience of Potential Bidders and is in all regards
 qualified by and subject to the terms of the Purchase Agreement.

         The Debtors shall retain all rights to any Purchased Assets that are not subject to a bid
 accepted by the Debtors and approved by the Bankruptcy Court at the Sale Hearing (as defined
 herein).

        All of the Purchased Assets designated as such by a Successful Bidder may be sold
together as one lot, or alternatively, in two separate lots of either (i) the Buffalo Assets and the
Office Assets, or (ii) the Syracuse Assets, so long as the respective Bids) meet the requirements
of a "Qualified Bid" explained below. The sale of the Purchased Assets will be conducted on an
"as is, where is" basis and without representations or warranties of any kind, nature, or
description by the Debtors, their agents or the Debtors' bankruptcy estate, except to the extent set
                                                  2
                                                                                              3305654.2
Case 18-31754-5-mcr       Doc 285-3 Filed 03/13/19 Entered 03/13/19 17:11:52                Desc
                        Exhibit C - Bidding Procedures Page 4 of 9


forth in the Purchase Agreement, as approved by the Bankruptcy Court. Except as otherwise
provided in such approved Purchase Agreement or in the Bankruptcy Court's order approving
the same, the Purchased Assets shall be sold to the Successful Bidder free and clear of all liens,
claims, interests and encumbrances thereon (collectively, the "Liens"), with such Liens,
including, but not limited to, those Liens in favor of HSBC Bank, to attach solely to the net
proceeds of the sale.

                                  Participation Requirements

        In order to participate in the Bidding Process, a person (a "Potential Bidder") must be a
"Qualified Bidder." A Qualified Bidder is (A) Linen Newco, LLC ("Newco"), and (B) HSBC
Bank (provided, however, that HSBC Bank shall refrain from credit bidding so long as Newco's
offer (as set forth in the Purchase Agreement} remains open and represents, in HSBC Bank's
reasonable judgment, the highest or best bid received for the Purchased Assets), and (C)a person
or group of persons:

       (a) who has delivered to the Debtors an executed confidentiality agreement in form and
           substance acceptable to the Debtors; and

       (b) who has delivered to the Debtors on or before the Bid Deadline (defined below): (i)
           a Qualified Bid (defined below) and (ii) satisfactory evidence of committed
           financing or current audited financial statements or other form of financial or credit-
           quality disclosures reasonably sufficient to ascertain that the Potential Bidder has the
           financial wherewithal and liquidity to consummate a transaction pursuant to its
           Qualified Bid and any subsequent bid that the Potential Bidder may place at the
           Auction.

        The Debtors, in consultation with HSBC Bank and the Committee, shall determine
whether a bid qualifies as a "Qualified Bid". To constitute a Qualified Bid, a bid must be a
written irrevocable offer from a Qualified Bidder and:

       (a) propose a purchase price to be paid in cash, cash equivalents or readily marketable
           securities acceptable in the discretion of the Debtors;

      (b) propose a purchase price that exceeds Newco's Bid, as set forth in Article III of the
          Purchase Agreement, by $100,000.00 (the "Initial Qualified Overbid"), as
          determined by the Debtors in consultation with HSBC Bank and the Committee, or if
          the Bids) are for the Syracuse and Buffalo Assets in separate lots, propose a
          collective purchase price that exceeds Newco's Bid, as set forth in Article III of the
          Purchase Agreement, by $100,000.00;

      (c) provide the Debtors with a deposit in an amount equal to 10% of its Initial Qualified
          Overbid (the "Bid Deposit");

       (d) be accompanied by a signed Purchase Agreement, together with a copy marked to
           show any changes from the form of Purchase Agreement approved by the Court and
           attached as Exhibit A to the Order approving these Bidding Procedures;



                                                                                            3305654.2
Case 18-31754-5-mcr        Doc 285-3 Filed 03/13/19 Entered 03/13/19 17:11:52                    Desc
                         Exhibit C - Bidding Procedures Page 5 of 9


        (e) contain a list of the Debtors' executory contracts and unexpired leases with respect
            to which the Potential Bidder seeks assignment from the Debtors and, if the Bid is
            conditioned on the assumption and assignment of such executory contracts or
            unexpired leases, provide evidence of the Potential Bidder's ability to provide
            adequate assurance of future performance of such contracts or leases;

       (~ provide satisfactory evidence of committed financing or current audited financial
          statements or other form of financial and/or credit-quality disclosure reasonably
          sufficient to ascertain such Potential Bidder's ability to consummate the sale and not
          be conditioned on obtaining financing or on the outcome of any due diligence;

       (g) not request or entitle the Potential Bidder to any break-up fee, expense
           reimbursement or similar type of payment;

       (h) fully disclose the identity of each entity that will be bidding for the Purchased Assets
           or otherwise participating in connection with such bid and the complete terms of any
           such participation;

       (i) be accompanied by a letter from the Potential Bidder stating that (i) the bidder is
            prepared to enter into and consummate the proposed transaction in accordance with
            the terms of the Purchase Agreement after approval by the Bankruptcy Court of the
            Sale Order, subject to receipt of any applicable governmental or regulatory approval,
           (ii) the Potential Bidder will make all necessary federal, state or local filings, pay all
                                                                                                   of
            costs and expenses associated with such filings (including the costs and expenses
            the Debtors), and (iii) such Potential Bidder's offer is irrevocable until the  date that
                                                                                                  the
            is twenty (20) days after the conclusion of the Sale Hearing with respect to
                                                                                     the  offer shall
            Purchased Assets unless such bidder is the Backup Bidder, and then
            remain irrevocable until the closing ofthe sale of the Purchased Assets; and
                                                                              ee on or
       (j) be delivered to counsel for the Debtors, HSBC Bank and the Committ
           before the Bid Deadline.
                                                                                         shall
       As promptly as practicable after a Potential Bidder delivers a bid, the Debtors
                                                                                    Potential
determine, in consultation with HSBC Bank and the Committee, and shall notify the
                                                                        with  respect  to the
Bidder in writing, whether the Potential Bidder is a Qualified Bidder
                                                                                or Qualified
Purchased Assets. The Debtors may waive any requirements for Qualified Bidders
Bids.

                                             Bid Deadline
                                                                                              electronic
        A Potential Bidder that desires to make a bid shall deliver (i) written and
                                                                                   later than 4:00 p.m.
 copies of its bid and (ii) its Bid Deposit so that they are actually received not
                                                                                      Debtors' counsel,
(prevailing Eastern Time) on April 11, 2019 (the "Bid Deadline") by (i) the
                                                                                   York 13202 (Attn:
 Bond, Schoeneck &King, PLLC, One Lincoln Center, Syracuse, New
                                                                                  chill(a~b sk.com); (ii)
 Stephen A. Donato, Esq., sdonato ~bsk.com and Camille W. Hill, Esq.,
                                                                                    Buffalo, New York
 HSBC Bank's counsel, Phillips Lytle LLP, One Canalside, 125 Main Street,
                                                                                and  Angela Z. Miller,
 14203-2887 (Attn: William J. Brown, Esq., wbrown ,phillipslvtle.com
                                                                                       Law LLP, 1330
 Esq., amiller(a~phillipslytle.com); and (iii) the Committee's counsel, CKR

                                                    4
                                                                                                 3305654.2
Case 18-31754-5-mcr       Doc 285-3 Filed 03/13/19 Entered 03/13/19 17:11:52                 Desc
                        Exhibit C - Bidding Procedures Page 6 of 9


Avenue of the Americas, 14th Floor, New York, New York 10019 (Attn: David M. Banker, Esq.,
                                                               a
dbanker(a~ckrlaw.com and Gilbert R. Saydah, Jr., Esq., ~saydah~e,ckrlaw .com). The Debtors
may extend the Bid Deadline once or successively, but is not obligated to do so. If the Bid
Deadline is extended, the Debtors shall promptly notify all known Potential Bidders of such
extension.

                                          Due Diligence

       Upon a Potential Bidder's execution of a confidentiality agreement in form and substance
approved by the Debtors, each Potential Bidder shall be afforded reasonable due diligence access
                                                                                                   .
with respect to the Purchased Assets prior to the Bid Deadline (the "Due Diligence Period")
                                                                            any informat ion of any
Neither the Debtors nor their representatives shall be obligated to furnish
                                                                                                   e
kind whatsoever relating to the Purchased Assets at any time prior to or after the Due Diligenc
                                                                           data room,  managem  ent
Period. Due diligence access may include access to the Debtors' online
presentations as may be scheduled by the Debtors, on-site inspections of the Purchased Assets
                                                                                               may
and such other matters which a Potential Bidder may request and as to which the Debtors
                                                                                         reasonab le
agree. The Debtors will designate employees or other representatives to coordinate
                                                                                                The
requests for additional information and due diligence access from Potential Bidders.
                                                                                  Potential Bidders
Debtors may, in their discretion, coordinate diligence efforts such that multiple
                                                                                       management
have simultaneous access to due diligence materials or simultaneous attendance at
                                                                               their own  discretion
presentations or site inspections. Potential Bidders are advised to exercise
                                                                                  anyone other than
before relying on any information regarding the Purchased Assets provided by
the Debtors or their representatives.
                                                                                for additional
        Each Potential Bidder shall comply with all reasonable requests
                                                                           Bidder's financial
information by the Debtors or their advisors regarding such Potential
                                                                                 Failure by the
wherewithal to consummate and perform obligations in corulection with the Sale.
                                                                               a basis for the
Potential Bidder to comply with requests for additional information may be
                                                                           that a bid made by
Debtors to determine, in consultation with HSBC Bank and the Committee,
the Potential Bidder is not a Qualified Bid.
                                                                                   acknowledge
       By participating in the Auction,. each Qualified Bidder shall be deemed to
                                                                        Purchas ed Assets  and to
and represent that it has had an opportunity to inspect and examine the
                                                                          submitting its bid, that
conduct any and all due diligence regarding the Purchased Assets prior to
                                                                              inspection of any
it has relied solely upon its own independent review, investigation and/or
                                                                                oral statements,
documents in making its bid, and that it did not rely upon any written or
                                                                                     implied, by
representations, promises, warranties or guaranties whatsoever, whether express,
                                                                           completeness of any
operation of law or otherwise, regarding the Purchased Assets, or the
                                                                                  y stated in the
information provided in connection with the Bidding Process except as expressl
relevant Purchase Agreement submitted with its Qualified Bid.

                                              Auction
                                                                                  been received on
        Iftwo or more Qualified Bids with respect to the Purchased Assets have
                                                                                 n") with respect to
or prior to the Bid Deadline, the Debtors shall conduct an auction (the "Auctio
                                                                              d Bid will be eligible
the Purchased Assets. Only Qualified Bidders who timely submit a Qualifie
                                                                           ed represen tative of and
to participate in the Auction. Notwithstanding the foregoing, an authoriz
                                                                          take place on April 15,
counsel for HSBC Bank may attend the Auction. The Auction shall
                                                  5
                                                                                             3305654.2
Case 18-31754-5-mcr       Doc 285-3 Filed 03/13/19 Entered 03/13/19 17:11:52                Desc
                        Exhibit C - Bidding Procedures Page 7 of 9


2019 at 10:00 a.m. (prevailing Eastern Time) at the offices of Bond, Schoeneck &King,
PLLC, One Lincoln Center, Syracuse, New York 13202, or at such other time and place as the
Debtors may notify all Qualified Bidders and parties in interest. The Debtors shall provide
copies of all Qualified Bids to counsel for HSBC Bank, the Office of the United States Trustee
for the Northern pistrict of New York, counsel for the Committee, and all other Qualified
Bidders at least one(1) business day prior to the Auction.

         Each Qualified Bidder electing to participate at the Auction must appear in person by a
 representative who is authorized to participate in the bidding process. No telephonic bidding will
 be permitted, nor will any telephonic bids be accepted.

         At the commencement of the Auction, the Debtors' representatives will announce the
 highest or otherwise best bid for the Purchased Assets (the "Starting Qualified Bid"), determined
 in consultation with HSBC Bank and the Committee, and the overall consideration value
 ascribed to such bid (the "Bid Value"). Each Qualified Bidder present at the Auction will be
 permitted to increase its Initial Qualified Overbid by at least Fifty Thousand Dollars
($50,000.00) (a "Qualified Overbid"); provided, that Newco shall have the right, but not the
 obligation, in its sole and absolute discretion, to match Qualified Overbids made by any other
 Qualified Bidder (the "Matchin~Ri~hts"). All subsequent bids must be in Bidding Increments
 of at least $50,000.00. During the course of the Auction, the Debtors, in consultation with
 HSBC Bank and the Committee, will inform the participants which Qualified Overbid reflects
 the then-highest or otherwise best offer for the Purchased Assets and the Bid Value ascribed
 thereto. Other than bids of Newco made pursuant to its Matching Rights, the Debtors shall not
 consider any subsequent bid received at the Auction unless the Bid Value of such bid exceeds the
 Bid Value of the Starting Qualified Bid or the then-highest Qualified Overbid by the Bidding
 Increment.

       The Auction may be adjourned from time to time by the Debtors, but it shall not be
concluded until each Qualified Bidder has had an opportunity to submit a Qualified Overbid with
knowledge of the Bid Value ascribed to the Starting Qualified Bid or the then-highest Qualified
Overbid, as applicable, or match, in the case of Newco, the Starting Qualified Bid or the then-
highest Qualified Qverbid, as applicable.

        At the conclusion of the Auction, the Debtors will announce the Qualified Bid which it
 deems, in consultation with HSBC Bank and the Committee, to represent the highest or
 otherwise best bid for the Purchased Assets (such bid being the "Successful Bid" and the
 Qualified Bidder submitting such bid, the "Successful Bidder") and the next highest or otherwise
 best bid (the "Backup $ld" and the party submitting such bid, the "Backup Bidder"). The
 Backup Bid shall remain in full force and effect until the closing of the Sale of the Purchased
 Assets to the Successful Bidder. The Debtors shall require, as a condition precedent to declaring
 any bid the Successful Bid or the Backup Bid, that the Bid Deposits of the Successful Bidder and
 Backup Bidder be retained by the Debtors pending the closing of the sale of the Purchased
 Assets. Any Bid Deposit not applied in satisfaction of the obligations of the Successful Bidder
 or Backup Bidder in connection with their respective bids shall be returned not later than five (5)
 business days following the closing of the sale ofthe Purchased Assets.




                                                 6
                                                                                            3305654.2
Case 18-31754-5-mcr         Doc 285-3 Filed 03/13/19 Entered 03/13/19 17:11:52                    Desc
                          Exhibit C - Bidding Procedures Page 8 of 9


                                          The Sale Hearing

        A hearing to approve the Proposed Sale (the "Sale Hearing") is presently scheduled to
take place on April 17, 2019 at 1:00 p.m. (prevailing Eastern Time) before the Honorable
Margaret Cangilos-Ruiz, Chief United States Bankruptcy Judge, United States Bankruptcy Court
for the Northern District of New York, United States Courthouse, James Hanley Federal
Building, 100 South Clinton Street, Syracuse, New York. At the Sale Hearing, the Debtors will
seek entry of an order in form and content acceptable to HSBC Bank and the Committee, among
other things, designating the Successful Bidder and the Backup Bidder, authorizing and
approving the sale of the Purchased Assets to the Successful Bidder, as determined by the
Debtors in consultation with HSBC Bank and the Committee and in accordance with the Bidding
Procedures, pursuant to the terms and conditions set forth in the relevant Purchase Agreement
submitted by the Successful Bidder (the "Sale Order"). The Sale Hearing may be adjourned or
rescheduled without notice other than by an announcement of the adjourned date in open court at
the Sale Hearing.

 Any objections to the sale of the Purchased Assets must:(a) be in writing;(b) comply with the
 Bankruptcy Rules and the Local Rules; (c) be filed with the Clerk of the Bankruptcy Court for
 the Northern District of New York (Syracuse Division), on or before 12:00 p.m. (prevailing
 Eastern Time) on April 16, 2019; and (d) be served so as to be received by the deadline, upon
(i) counsel for the Debtors; (ii) counsel for the Purchaser; (iii) the Office of the United States
 Trustee for the Northern District of New York;(iv) counsel for HSBC Bank; and (v) counsel for
 the Committee. All objections must state with specificity the nature of such objection and will
 be heard by the Court at the Sale Hearing.

         Following entry of the Sale Order, if the Successful Bidder fails to consummate an
                                                                                                  to the
 approved sale, the Backup Bid shall be deemed to be the Successful Bid with respect
 Purchased Assets and Atlas shall effectuate the sale of Purchased       Assets to the Backup    Bidder
 without further order of the Bankruptcy Court, and the Bid Deposit of the non-closing Successful
                                                                                                      on
 Bidder shall be forfeited, if the failure to close is the result of a breach or failure to perform
                                                                                            Assets   that
 the part of the Successful Bidder. The Debtors shall retain all rights to the Purchased
                                                                                                   If an
 are not subject to a bid accepted by the Debtors and approved by the Bankruptcy Court.
                                                                                    only  when  (i) such
 Auction is held, the Debtors shall be deemed to have accepted a Qualified Bid
                                                                                              definitive
 bid is declared the Successful Bid (or the Backup $id) at the Auction, (ii)
 documentation has been executed in respect thereof, and (iii) the Bankruptc       y Court  has  entered
 the Sale Order.

                                              Sale Closing

          The closing of the Sale of the Purchased Assets to the Successful Bidder (or Backup
 Bidder) shall occur (i) no later than May 3, 2019 if Newco is the deemed the Successful Bidder,
                                                                                              than
 or (ii) within ten (10) business days following the entry of the Sale Order if a party other
                                                                                         date as is
 Newco is deemed the Successful Bidder (or Backup Bidder), or (iii) such other later
                                                                                      Bidder)  in a
 mutually agreed by the Debtors, HSBC Bank, and the Successful Bidder (or Backup
 writing dated prior to the otherwise-required Closing date.




                                                    7
                                                                                                  3305654.2
Case 18-31754-5-mcr       Doc 285-3 Filed 03/13/19 Entered 03/13/19 17:11:52                  Desc
                        Exhibit C - Bidding Procedures Page 9 of 9




                                      Reservation of Rights

         The Debtors reserve all rights, after consultation with HSBC Bank and the Committee, to
terminate the Bidding Process at any time if the Debtors determine, in their business judgment,
that t11e Bidding Process will not maximize the value of the Purchased Assets. In addition, the
Debtors reserve all rights not to submit any bid which is not acceptable to the Debtors, HSBC
Bank and the Committee for approval to the Bankruptcy Court. The Debtors shall further have
the right to amend the rules set forth herein for the Bidding Process or impose such other terms
and conditions for the Bidding Process which the Debtors determine, in their business judgment
is necessary to fulfill their fiduciary duties, provided that such modifications are not inconsistent
with any Bankruptcy Court order or unacceptable to HSBC Bank and the Committee; however,
the Debtors recognize that a material modification may, under the Purchase Agreement, relieve
Newco of any obligation to proceed with the Auction or, if it is the Successful Bidder, to close
the sale of the Purchased Assets, and Newco's ability to terminate the Purchase Agreement in
accordance with its terms is fully preserved. Without limiting the generality of the foregoing, the
Debtors may reject at any time before entry of an order of the Bankruptcy Court approving a
Qualified Bid, any bid that, in the Debtors' discretion, and in consultation with HSBC Bank and
the Committee, is (i) inadequate or insufficient, (ii) not in conformity with the requirements of
                                                                                                  the
the Bankruptcy Code or the Bidding Procedures, or (iii) contrary to the best interests of
Debtors, their estates and creditors.




                                                  8
                                                                                              3305654.2
